Citation Nr: 1226483	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder (claimed as schizophrenia and nervous breakdown).  


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1990 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that as the service department records associated with the claims file at the time of the August 2006 application to reopen the claim of entitlement to service connection for schizoaffective disorder were relevant to the previously denied claim, and because the service records were not of record at the time of the last final denial of the claim, he is entitled to consideration of his claim on the merits, as opposed to on a new and material evidence basis.  38 C.F.R. § 3.156(c) (2011); see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  In support, he reports having psychiatric symptoms since service and states that his current disability is related, at least in part, to an in-service personal assault.

Service department records show that while on active duty the Veteran was seen for treatment of psychiatric symptoms and was diagnosed in April 1995 as having an adjustment disorder with mixed disturbance of emotion and conduct; in May 1995, he was diagnosed as having an adjustment disorder with disturbance of conduct.  

To date, VA has not afforded the Veteran a formal VA examination.  Here, he has provided a competent account of relevant in-service psychiatric symptomatology, to include behavioral changes.  As such, the Board finds that a VA psychiatric examination is necessary to adjudicate this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran did not receive proper notice regarding his in-service personal assault.   When a Veteran's claim is based, at least in part, on a purported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault.  Such notice should be provided pursuant to 38 C.F.R. § 3.304(f)(5) (2011).  

Further, treatment records dated since September 2006 have not been associated with the claims folder and no pertinent records since that time have been physically or electronically associated with the claims folder via Virtual VA.  This is significant because a March 2012 VA report states that the Veteran was participating since February 1, 2012, in the Psychosocial Residential Rehabilitation Treatment Program (PRRTP) at the Miami, Florida, VA Medical Center (VAMC).

Finally, a February 2002 VA psychiatric treatment record reflects that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Thus, on remand, the RO must attempt to associate the SSA records with the claims folder and consider them in the adjudication of this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection in accordance with 38 U.S.C.A. § 5103(a)  (West 2002), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) (2011), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder.

2. Contact the Veteran and request that he identify all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain these records.   This should specifically include any records from the Bruce W. Carter VAMC in Miami, Florida, as the record indicates that he is currently participating in their Psychosocial Residential Rehabilitation Treatment Program (PRRTP).  All attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be associated with the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

3. Obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his psychiatric symptoms during and since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

5. After associating any pertinent outstanding records with the claims folder, arrange for an appropriate VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that any psychiatric disorder diagnosed (1) is related to or had its onset during service; or (2) in the case of a psychosis, began within one year after discharge from service.  

In offering these impressions, the examiner must acknowledge and discuss the Veteran's report of having psychiatric problems since service and the in-service records reflecting treatment and diagnosis of a psychiatric disability.  

The examiner is also asked to discuss the significance of the reported in-service assault and harassment.  All findings and conclusions should be set forth in a legible report.  

6. Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his accredited representative must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

